      Case 18-01051-JDW Doc 17 Filed 12/20/18 Entered 12/20/18 10:37:03                  Desc
                       Scheduling Order with PreTrial Page 1 of 1
                                                                                    CM/ECF schowpt
                                                                                     (Rev. 12/27/16)

                         UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF MISSISSIPPI

In Re: Barbara Winget                            )                Case No.: 14−14488−JDW
       Debtor(s)                                 )                Chapter: 13
                                                 )
                                                 )
                                                 )


Barbara Winget                                   )                Adversary Proceeding No.:
Plaintiff(s)                                     )                18−01051−JDW
    vs.                                          )
Origin Bank                                      )
Defendant(s)                                     )


                                  SCHEDULING ORDER
                             (WITH PRE−TRIAL CONFERENCE)
       It appearing that a pre−trial conference will be conducted in this adversary proceeding; and
it further appearing that the parties have submitted a stipulation for the terms and conditions of a
proposed order controlling discovery matters in this adversary proceeding; it is
      ORDERED:
       1) That all discovery, including, inter alia, all evidentiary depositions, shall be completed
not later than 7/26/19. Completion of discovery shall include all supplementation of responses to
discovery procedures required by Fed. R. Civ. P. 26(e);
      2) That all motions to amend or to join additional parties shall be filed not later than 8/9/19;
        3) That all dispositive motions (including motions for summary judgment) shall be filed on
or before 8/9/19. Any response to a dispositive motion shall be filed no later than 21 days after the
dispositive motion was filed. Any reply to the response shall be filed no later than 14 days after
the filing of the response;
      4) That deadlines for completion of discovery, filing motions to amend or joining additional
parties shall not be extended by agreement of the parties, but may be extended only by order of
this Court; and
      5) A final pre−trial conference shall be scheduled by the Court.
Dated and Entered: 12/20/18
                                                     Jason D. Woodard
                                                     Judge, U.S. Bankruptcy Court
